13-2985
         Verma v. Holder
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A098 477 816
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of December, two thousand fourteen.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                DENNIS JACOBS,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       MEENA VERMA, AKA CHARANJIT KAUR,
14                Petitioner,
15
16                         v.                                   13-2985
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Amy Nussbaum Gell, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; William C. Peachey,
27                                     Assistant Director; Daniel E.
28                                     Goldman, Senior Litigation Counsel,
29                                     Office of Immigration Litigation,
30                                     United States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Meena Verma, a native and citizen of India, seeks

 6   review of the July 22, 2013, decision of the BIA affirming

 7   the August 30, 2011, decision of the Immigration Judge

 8   (“IJ”), which denied her application for withholding of

 9   removal and relief under the Convention Against Torture

10   (“CAT”).     In re Meena Verma, No. A098 477 816 (B.I.A. July

11   22, 2013), aff’g No. A098 477 816 (Immig. Ct. N.Y. City Aug.

12   30, 2011).     We assume the parties’ familiarity with the

13   underlying facts and procedural history.

14       Under the circumstances of this case, we have reviewed

15   the IJ's decision as modified by the BIA decision.     See Xue

16   Hong Yang v. U.S. Dep't of Justice, 426 F.3d 520, 522 (2d

17   Cir. 2005).     The applicable standards of review are well

18   established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

19   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

20       Absent past persecution, an applicant for withholding

21   of removal under 8 U.S.C. § 1231(b)(3) must show that it is

22   more likely than not that she will be persecuted on account

23   of her “race, religion, nationality, membership in a

                                     2
 1   particular social group, or political opinion.”      8 C.F.R.

 2   § 1208.16(b)(1); Ramsameachire v. Ashcroft, 357 F.3d 169,

 3   178 (2d Cir. 2004).      Here, we detect no error in the

 4   agency’s determination that Verma failed to demonstrate a

 5   likelihood of persecution as required to establish her

 6   eligibility for withholding of removal.

 7       “While consistent, detailed, and credible testimony may

 8   be sufficient to carry the alien’s burden, evidence

 9   corroborating h[er] story, or an explanation for its

10   absence, may be required where it would reasonably be

11   expected.”    Diallo v. INS, 232 F.3d 279, 285-86 (2d Cir.

12   2000).   The agency appropriately found that corroboration

13   was necessary in this case because Verma’s claim was based

14   on substantially the same facts as her husband’s claim,

15   which was deemed not credible in his separate removal

16   proceeding.    See id.    The agency afforded no weight to her

17   husband’s statements, see Xiao Ji Chen v. U.S. Dep't of

18   Justice, 471 F.3d 315, 342 (2d Cir. 2006), observed that her

19   background evidence did not specifically address her

20   situation, and considered her failure to produce available

21   corroboration in the form of letters from friends or family,

22   see Diallo, 232 F.3d at 285-87.      These rulings were

23   reasonable.

                                      3
 1       The agency also reasonably discounted the likelihood of

 2   future persecution on the grounds that: her account of

 3   evading police during her husband's alleged arrests (she

 4   moved to another room) was implausible; one of her similarly

 5   situated sons continues to live in India unharmed; and she

 6   failed to show that police would look for her if she

 7   returned.     See Melgar de Torres v. Reno, 191 F.3d 307, 313

 8   (2d Cir. 1999) (evidence showing family continued to live

 9   safely in country of origin “cuts against” claim of future

10   harm based on family relationship); see also Jian Xing Huang

11   v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (providing that a

12   fear is not objectively reasonable if it lacks “solid

13   support” in the record and is merely “speculative at

14   best.”).     The agency’s findings that she failed to provide

15   sufficient corroboration or demonstrate a likelihood of

16   persecution were dispositive of withholding of removal and

17   CAT relief because those claims were based on the same

18   factual predicate.     See Paul v. Gonzales, 444 F.3d 148, 156-

19   57 (2d Cir. 2006).

20       For the foregoing reasons, the petition for review is

21   DENIED.     As we have completed our review, any stay of

22   removal that the Court previously granted in this petition


                                     4
 1   is VACATED, and any pending motion for a stay of removal in

 2   this petition is DISMISSED as moot.    Any pending request for

 3   oral argument in this petition is DENIED in accordance with

 4   Federal Rule of Appellate Procedure 34(a)(2), and Second

 5   Circuit Local Rule 34.1(b).

 6                                 FOR THE COURT:
 7                                 Catherine O’Hagan Wolfe, Clerk
 8
 9
10




                                    5